Exhibit 10(a)

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of September 1, 2016 (this
“Amendment”), is entered into among WD-40 COMPANY, a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto (together
with the Borrower, each a “Loan Party” and collectively the “Loan Parties”) and
BANK OF AMERICA, N.A. (the “Lender”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (defined below).

RECITALS

A.The Loan Parties and the Lender entered into that certain Credit Agreement
dated as of June 17, 2011 (as amended and modified from time to time, the
“Credit Agreement”).

B.The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C.In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1.Amendments.

(a) Subclause (b) of the definition of “Change of Control” contained in Section
1.01 of the Credit Agreement is amended and restated to read as follows:

﻿

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;  or

﻿

(b) Section 8.01(o) of the Credit Agreement is amended and restated to read as
follows:

﻿

(o)other Liens in favor of the Lender.

﻿

(c) Section 8.03(h) of the Credit Agreement is amended and restated to read as
follows:

﻿

(h)other Indebtedness owing to the Lender.

﻿

(d) Subclause (a)(5) of Section 8.09 of the Credit Agreement is hereby amended
and restated to read as follows:

﻿

(5) other agreements entered into with the Lender

﻿

(e) Section 8.12 of the Credit Agreement is hereby amended and restated to read
as follows:

﻿

8.12Prepayment of Other Indebtedness, Etc.

﻿

(a)Amend or modify any of the terms of any Indebtedness of the Company or any
Subsidiary (other than Indebtedness owing to the Lender) if such amendment or
modification would add or change any terms in a manner adverse to the Company or
any Subsidiary, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto.





--------------------------------------------------------------------------------

 

﻿

(b)Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of the Company or any Subsidiary
(other than Indebtedness owing to the Lender).

﻿

(f) Section 8.15 of the Credit Agreement is hereby amended and restated to read
as follows:

﻿

8.15Capital Expenditures.

Permit Consolidated Capital Expenditures to exceed $7,500,000 for any fiscal
year.

Notwithstanding anything to the contrary contained in Section 8.15:  

(a)to the extent that the aggregate amount of Consolidated Capital Expenditures
made by any Loan Party in any fiscal year of the Company is less than the
maximum base amount of Consolidated Capital Expenditures permitted by
Section 8.15 with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make additional
Consolidated Capital Expenditures in subsequent fiscal years of the Company;
provided that the Rollover Amount added to the amount of Consolidated Capital
Expenditures permitted in any fiscal year of the Company shall not exceed
$2,500,000; and

(b)no portion of the purchase price for acquiring the real property located at
9715 Business Park Avenue, San Diego, California (together with tenant
improvements thereon made on or prior to November 30, 2017) in an aggregate
amount not to exceed $18,000,000 will be applied to reduce the annual amount of
permitted Consolidated Capital Expenditures pursuant to this Section 8.15.

2.Effectiveness; Conditions Precedent.  This Amendment shall be effective, as of
the date hereof, upon satisfaction of the following conditions precedent:

﻿

(a)The Lender shall have received copies of this Amendment duly executed by the
Loan Parties.

﻿

(b)The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Lender in connection with this Amendment (directly to such
counsel if requested by the Lender).

﻿

4.Ratification of Loan Documents.  Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents.  This Amendment
is a Loan Document.

5.Authority/Enforceability.  Each Loan Party represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.





--------------------------------------------------------------------------------

 



6.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Party set forth in Article VI of the
Credit Agreement are true and correct in all material respects as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

7.Counterparts/Telecopy-pdf.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

8.Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the state of California.

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

﻿

 

 

BORROWER:

 

WD-40 COMPANY,

a Delaware corporation

﻿

 

By: /s/ JAY W. REMBOLT

﻿

 

Name: Jay W. Rembolt

Title:  Treasurer and Chief Financial Officer

﻿

﻿

 

 

GUARANTORS:

 

WD-40 Manufacturing Company,

a California corporation

 

﻿

 

By: /s/ JAY W. REMBOLT

﻿

 

 

Name: Jay W. Rembolt

Title:  Treasurer and Chief Financial Officer

 

﻿

 

 

﻿

 

HPD LABORATORIES, INC.,

a Delaware corporation

 

﻿

 

By: /s/ JAY W. REMBOLT

﻿

 

Name: Jay W. Rembolt

Title:  Treasurer and Chief Financial Officer

 

﻿

 

HEARTLAND CORPORATION,

a Kansas corporation

 

﻿

 

By: /s/ JAY W. REMBOLT

﻿

 

 

Name: Jay W. Rembolt

Title:  Treasurer and Chief Financial Officer

 

﻿

﻿

 

 

 

 

LENDER:

 

bank of america, n.a.,

as a Lender

 

﻿

 

By: /s/ CHRISTOPHER  D. PANNACCIULLI

﻿

 

 

Name: Christopher D. Pannacciulli

Title:  Senior Vice President

﻿



 

--------------------------------------------------------------------------------